Citation Nr: 0010605	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a lung disorder, to 
include asbestosis and chronic obstructive pulmonary 
disease (COPD).  

2. Entitlement to service connection for 
hyperopia/presbyopia.  

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4. Entitlement to an initial compensable disability 
evaluation for residuals of an appendectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from October 1952 to 
November 1970.  The veteran's military occupational specialty 
was Boilerwater/ Feedwater test and treatment analyst, 
machinist's mate, and marine mechanic.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

Additionally, the Board observes that a review of the 
evidence of record appears to have reasonably raised the 
issue of entitlement to service connection for arthritis, leg 
pain, and peripheral neuropathy, as well as granulomatous 
changes in the liver and spleen consistent with old 
tuberculosis, histoplasmosis, or valley fever (coccidioides 
immitis infection).  As these claims have not been developed 
for appellate review, they are referred to the RO for 
appropriate action.  See Suttman v. Brown, 5 Vet. App. 127, 
132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1.  A lung disorder, to include asbestosis and COPD, was not 
manifested during service and is not related to any incident 
of service.

2.  Hyperopia/ presbyopia are refractive errors and are not 
recognized as disabilities under the law for VA compensation 
purposes.  

3.  The veteran's claim of entitlement to service connection 
for PTSD is not accompanied by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  

4.  The appendectomy scar is not characterized by pain, 
tenderness, ulceration, or malnourished appearance.  


CONCLUSIONS OF LAW

1.  A lung disorder, to include asbestosis and COPD, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  Service connection for hyperopia/ presbyopia as 
refractive errors are precluded by law.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(c) (1999).  

3.  Service connection for post-traumatic stress disorder 
(PTSD) is not well-grounded.  38 U.S.C.A. § 5107(a).  

4.  The criteria for an initial compensable disability 
evaluation for residuals of an appendectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code (DC) 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).  In 
the instant case, this requirement also includes evidence 
that the veteran does, in fact, have an asbestos-related 
illness, and that it is the result of asbestos exposure 
during service.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303.  See also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Before reaching the merits of the veteran's claims for 
service connection, the threshold question that must be 
resolved as to this portion of the appeal is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims, which are plausible and meritorious on their own 
or capable of substantiation.  See 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that claim is plausible.  See 
Mattern v. West, 12 Vet. App. 222, 228-229 (1999); see also 
38 U.S.C.A. § 5107(a).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. at 504, 506; see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under section 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during the 
applicable presumptive period and (ii) present manifestations 
of the same chronic disease.  Id.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim must be presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

As will be discussed below, the Board finds that the claim of 
entitlement to service connection for PTSD is not well-
grounded.  As to the claim of service connection for lung 
disorder, to include asbestosis and COPD, however, the Board 
finds that the claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed as regards that 
claim and no further assistance is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).


A.  Lung Conditions

The veteran believes that the spot on his lungs could be 
related to breathing asbestos that filled the engine room of 
the U.S.S. Hancock CVA 19 during a steam line explosion in 
1966.  He also contends that his lung condition was caused by 
using asbestos as insulation for pipes in the engine room 
before the danger of asbestos was known to cause lung damage.  
He also asserts that he breathed and swallowed [sic] oil into 
his lungs when he fell overboard in 1955. 

Service department records reflect that the veteran's 
military occupational specialty was that of a machinist's 
mate aboard several navy vessels.  The service medical 
records indicate that the September 1952 enlistment chest x-
ray was negative.  Other service medical records reflect that 
between February 1953 and December 1967, the veteran was 
evaluated on multiple occasions for upper respiratory 
infections, sore throat, pharyngitis, and cough - hacking.  
During the period of October 1966 through February 1967, the 
veteran was exposed to tuberculosis.  A January 1968 entry 
reflects lose excess weight and stop smoking.  A November 
1969 service medical record entry reflects frequent cough 
secondary to smoking.  A May 1970 clinical referral reflects 
that the veteran complained of being tired a lot and stated 
that he felt as if he wanted to sleep a lot.  The physical 
examination report reflects that he smoked four packs of 
cigarettes daily (anybody doing this would be tired).  On 
examination, the chest was clear.  The plan was to lose 
weight and quit or decrease smoking to less than or equal to 
one pack daily.  Serial chest x-rays in service, to include 
the chest x-ray completed for separation from service in 
November 1970, were negative or described as within normal 
limits.  The report of medical examination conducted in 
November 1970, for the purpose of separation from service, 
reveals that the veteran's sinuses, lungs, chest, and heart 
were clinically evaluated as normal.

Private records and reports provided by the Kern Faculty 
Medical Group, dated between March 1990 to June 1994, 
indicate that the veteran has a history of emphysema, 
pulmonary tuberculosis exposure, and of working with 
asbestos.  These records also reflect that the veteran 
related complaints of shortness of breath.  His lungs were 
clear to auscultation.  He had no cough, fever, or orthopnea.  
His head, ears, eyes, nose, and throat were normal.

A report of a chest x-ray taken by the Truxton Radiology 
Medical Group in March 1990 reflects a history of asbestos 
exposure and revealed a normal chest.  An August 1992 chest 
x-ray showed no acute findings or significant interval 
change, and disclosed that the lungs were both clear of any 
patchy cloudiness.  A January 1994 chest x-ray report from 
the Health Sciences Medical Group, Inc., revealed a 3-
millimeter nodular density in the right lower lobe, which 
could represent a small granuloma.  The lungs were otherwise 
clear.  There was no pleural effusion.  On the lateral view, 
there was a suggestion of calcification in the posterior 
leaflet of the right hemidiaphragm.  When compared with the 
prior August 1992 film from Truxton Radiology, there was no 
significant interval change.  The impression was of a small 
nodular density in the right lower lobe consistent with a 
granuloma; and there was linear plaque-like calcification in 
the posterior leaflet of the right hemidiaphragm, which could 
be related to prior inflammatory disease or possibly even 
asbestosis.

Upon a follow-up chest x-ray in March 1994, which included a 
comparison of the August 1992 and January 1994 radiographic 
examinations, the lungs were free of acute infiltrates; and 
the small nodule and calcified plaque were noted on this 
examination.  According to the radiologist, [the plaque] 
could be related to old asbestosis, but that if it was, it 
was stable in appearance.  When the veteran had a follow-up 
chest x-ray in June 1994, the pulmonary nodule was not noted.  
The impressions included left lower pleural thickening and 
calcification at the posterior left hemidiaphragm, which had 
not changed since the previous study of March 1994.  The 
radiologist noted that the findings could be due to prior 
exposure of asbestos or prior empyema; that scarring versus 
old inflammatory changes in the right lung base described on 
the previous study of March 1994 could not be seen on the 
current study; that the cardiac size was normal; and there 
were no pulmonary infiltrates.  

Dr. Munoz (of the Kern Medical Center) summarized the March 
1994 pulmonary function test results to reflect that the 
spirometry, lung volumes, and diffusion capacity were within 
normal limits.  Airway resistance measurement was normal. 

The results of a November 1994 pulmonary function test 
included normal acid base states with moderate hypoxemia, 
which was mild with evidence of hyperinflation and air 
trapping; and that the decreased diffusion capacity of carbon 
monoxide (DLCO) was consistent with emphysema.  

When the veteran was examined by the VA in December 1994, he 
had complaints which included shortness of breath.  He 
related that his shortness of breath was not constant and 
seemed to improve when he was near the ocean.  The lungs were 
clear to auscultation.  Exercise tolerance varied from "a 
few feet" to "a mile."  The results of the pulmonary 
function tests were indicative of chronic obstructive 
pulmonary disease (COPD) in remission.  The diagnoses 
included chronic obstructive pulmonary disease in remission.

During a VA non-tuberculous diseases and injuries of the 
respiratory system examination conducted in December 1994, 
the veteran related a history of shortness of breath since 
about 1960, and that he has had shortness of breath off and 
on, but especially when working with his hands above his 
head.  The veteran also indicated that he was not diagnosed 
with emphysema until 1984 (at Yuma Proving Grounds).  The 
report reflects that his lungs were clear to auscultation.  
The heart size, sounds, and rhythm were normal.  No malignant 
process was present and that additional special studies were 
not needed.  The disease was clinically in remission.  The 
arterial blood gas studies and pulmonary function tests were 
consistent with chronic obstructive pulmonary disease.  The 
diagnoses included chronic obstructive pulmonary disease in 
remission.  A handwritten note indicated that the diffusing 
capacity of carbon monoxide (DCO) was low, a normal acid base 
with moderate [hy]poxemia, and mild obstructive pulmonary 
function with evidence of hyperinflation and air trapping.  
The low DCO was found to be consistent with emphysema.  
Everything was normal except DCO and slight [hy]poxemia was 
indicated.

A June 1996 consultation report from the Kern Faculty Medical 
Group reflects by history that the veteran had reported 
breathing problems since 1984, which had been intermittently 
associated with cough, sputum production, shortness of 
breath, and chest pain.  The veteran related that both the 
navy and civilian physicians have told him that he has 
emphysema, which he reported was first diagnosed in 1984.  
The veteran also reported an in-service history of asbestos 
exposure, indicating that he was required to remove old 
asbestos and replace it with new asbestos.  He denied the use 
of protective respiratory equipment while working around the 
asbestos.  He complained that he occasionally becomes short 
of breath when he has to work with his hands raised above his 
head.  He reported having smoked approximately 2-3 packs of 
cigarettes per day over a period of 30 years, abstaining 
since 1983.  The physical examination of the chest and lungs 
disclosed that the chest was somewhat barrel shaped; however, 
there was good excursion with respirations.  Bronchovesicular 
breath sounds throughout were without wheezing or rales.  
There was no egophony or bronchophony.  Tactile fremitus was 
normal.  There was no dullness to percussion.  The 
assessment, as well as the discussion, included the 
following: (1) left sided pleural plaquing and left sided 
posterior hemidiaphragm calcification, which were most 
consistent with the clinical diagnosis of asbestosis, in view 
of the veteran's past history of exposure; and (2) chronic 
cough, which was most likely secondary to previous cigarette 
exposure and perhaps related to some sinusitis and postnasal 
drip.

A follow-up pulmonary consultation report completed by the 
Kern Faculty Medical Group in August 1996 indicates that the 
veteran presented for the results of a computed tomography 
(CT) scan, which was performed in June 1996 to evaluate 
pleural plaquing and calcified diaphragms.  The result of the 
CT scan included right and left pleural calcifications, which 
were in the medial posterior aspect at the level of the 
carina.  The assessment, in relevant part, was of calcified 
pleura consistent with asbestosis.  A previous skin test for 
tuberculosis was reported as negative.  Due to these 
laboratory findings, options were discussed with the veteran 
including a video assisted thoracostomy in order to obtain a 
biopsy to definitively prove that the calcified changes in 
the pleura were related to asbestosis.  Following significant 
discussion with the veteran, the recommended plan did not 
include a thoracostomy.  

VA examinations, including a pulmonary function test, were 
conducted of the veteran in May 1997.  A history of in-
service asbestos exposure was noted.  The veteran reported a 
history of shortness of breath on exertion.  The objective 
findings, in relevant part, revealed that the lungs were 
clear with no rales.  The results of the VA non-tuberculous 
diseases and injuries of the respiratory system examination 
conducted in May 1997 by the medical director disclosed no 
malignant process or structural changes to the lungs.  The 
pulmonary function test and the chest x-ray were normal.  The 
pulmonary function test was interpreted as showing normal 
spirometry, lung volumes, and diffusion capacity, as well as 
being a normal study with an oxygen saturation of 97 percent.  
The diagnoses included normal findings, and a history of 
asbestosis of the lungs.  

The report of VA psychiatric examination performed in May 
1997 included as an Axis III diagnosis COPD secondary to 
asbestosis.  This examination report, however, does not 
reflect that the examiner conducted a lung examination of the 
veteran.

In August 1998, the RO received a statement from the veteran 
that reflects he used an inhaler without more.  By a VA 
letter, dated in August 1999, the RO informed the veteran 
that he could still submit additional evidence concerning the 
appeal.  A review of the claims file bears no additional 
evidence in support of this claim.

In reviewing the evidentiary record, the Board observes that 
the service medical records indicate that the veteran was 
treated on more than one occasion for symptoms of sinusitis, 
pharyngitis, sore throat, cough, fatigue, and that references 
were made to his smoking 4 packs of cigarettes a day, as well 
as his exposure to tuberculosis.  In this regard, the serial 
chest x-rays taken during service were essentially normal and 
revealed no pathology of a respiratory or pulmonary disorder, 
including asbestosis and COPD.  Indeed, the report of medical 
examination conducted in November 1970 for the purpose of 
discharge from active duty shows that the veteran's lungs and 
chest were normal, as was his x-ray examination of the chest.  
Nothing regarding asbestos exposure is mentioned in these 
reports.  Thus, the service medical records are negative for 
any condition which could be related to asbestos exposure in 
service.

The first clinical finding remotely related to asbestosis 
occurred in January 1994, more than 24 years after service.  
At that time, the chest x-ray obtained in conjunction with 
the examination was compared with an August 1992 chest x-ray.  
Specifically, the opinion of the radiologist reflected that a 
linear plaque-like calcification in the posterior leaflet of 
the right hemidiaphragm could have been related to prior 
inflammatory disease or possibly even asbestosis.  
Thereafter, in March 1994, it was determined that if the 
plaque was related to asbestosis, it was stable in 
appearance.  In June 1994, a radiologist noted that the x-ray 
findings could be due to prior asbestos exposure or prior 
empyema, and that the prior scarring versus old inflammatory 
changes could not be seen on the current study.  While 
clinical records from the Kern Faculty Medical Group dated in 
June 1994 and June 1996 tend to indicate a clinical diagnosis 
of asbestosis, the August 1996 pulmonary consultation report 
by the Kern Faculty Medical Group indicated that in order to 
definitively prove that the calcified changes in the pluera 
were related to asbestosis, a biopsy (video assisted 
thoracostomy) was recommended.  The evidence reflects that 
after "significant discussion" the veteran apparently chose 
not to undergo the thoracostomy to prove definitively that 
the calcific changes were related to asbestosis.  In that 
regard, the Board views the earlier diagnosis as tentative or 
provisional.  Furthermore, the Board emphasizes that the May 
1997 VA non-tuberculous diseases and injuries of the 
respiratory system examination was conducted by the medical 
director.  Most important, in light of the previous set of 
facts, is that there was no malignant process or structural 
changes to the lungs, and the chest x-ray and pulmonary 
function tests were normal.  Also, the medical director 
reported a diagnosis of normal findings.  Thus, none of these 
medical data establish a probative diagnosis of asbestosis.

Next, the Board takes note of the VA Alimentary Appendages 
(Digestive) examination and the VA psychiatrist's report, 
both dated in May 1997, that reflect history of asbestosis of 
the lung and an Axis III diagnosis of COPD secondary to 
asbestosis.  First, the Board notes that the phrase "history 
of" provides no indication that the examiner, based on his 
medical expertise, found any disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  Second, while these 
medical professionals are competent to render a medical 
diagnosis, the Board must find that the pulmonary findings 
contained in the private and VA medical records, to include 
the August 1996 consultation report, are more probative 
because they were prepared by medical professionals who 
specialize in the diagnosis and/ or treatment of pulmonary 
disorders, unlike the VA psychiatrist.  See Jones v. West, 12 
Vet. App. 383, 386 (1999) (citing Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (holding that a medical opinion based 
on a factual predicate that had been rejected by the Board 
has no probative value)).  Since the Board is not bound to 
accept a medical opinion that is unsupported by the clinical 
evidence, see, e.g., Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Board does not have to accept the "secondary to 
asbestosis" portion of the diagnosis.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) (upholding the Board's 
authority to assess the credibility and weight of the 
evidence before it).  As such, the remainder of the diagnosis 
"COPD" was not linked by the examiner to the veteran's 
active duty service; and, hence, no competent individual or 
cognizable evidence has linked any chronic lung disorder with 
the veteran's active service or with any exposure to asbestos 
during service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  Since such evidence is a necessary predicate to a 
grant of service connection, see Grottveit, supra, the Board 
must find that a lung disorder, to include asbestosis and 
COPD, was not incurred in or aggravated by service.  Hence, 
service connection is denied.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard this 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 51075(b).


B.  Hyperopia/presbyopia

In essence, the veteran contends that his eyes were burned on 
numerous occasions while welding in the engine room.  
Specifically, his eyes were burned from an arc welding unit 
in December 1958; he spent one week in sick bay.  He asserts 
that that injury has caused sore, aching eyes.  He also 
contends that he had an eye wart.  

As reasoned above, a threshold element to well-ground a claim 
is that the veteran must have a currently diagnosed 
disability.  In service connection cases referable to 
refractive error, it is necessary to exclude the effect of 
uncomplicated refractive errors.  See Veterans Benefits 
Administration Adjudication Procedure Manual, M21-1, Part VI-
11.07.  Service connection is warranted with such unusual 
developments as choroidal degeneration, retinal hemorrhage, 
or a rapid increase of myopia producing uncorrectable 
impairment of vision, such as irregular astigmatism that may 
be due to corneal inflammation, injury, or operation.  Only 
under such unusual circumstances, with uncorrectable 
residuals, may refractive error be considered service-
connected.  The diagnosis must cite the actual disease or 
injury or other basic condition.  Actual pathology, other 
than refractive error, is required to support impairment of 
visual acuity.  See M21-1, Part VI-11.07.  Otherwise, mere 
congenital or developmental defects, such as refractive 
errors of the eye are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (1999).  

Service department records for the period of September 1952 
to November 1970 reflect that on enlistment the veteran's 
visual acuity was 20/20 with normal accommodation and field 
of vision.  An undated ENT entry reflects that the then 25-
year-old veteran's visual acuity was 20/20, that there was no 
ocular pathology, and that the veteran should watch [his] 
lighting.  In July 1963, the veteran reported being hit above 
the right eye with a water ski.  In March and April 1966, the 
veteran complained of aching/ pain in the left eye.  On 
examination, there was no foreign body.  Tension in the eye 
per ophthalmology evaluation was within normal limits.  In 
January 1968, the veteran experienced symptoms compatible 
with cerebral ischemia.  On evaluations, his right pupil was 
larger than the left for approximately 5 minutes.  The ear, 
nose, and throat examination was within normal limits; the 
pupils were equal, round, regular, and reactive to light and 
accommodation.  The medical impression was micro thrombus 
without observable residual.  Thereafter, on separation from 
service in November 1970, the general eye evaluation was 
normal and the visual acuity was 20/20 with a normal field of 
vision.

The November 1994 VA visual examination for compensation and 
pension purposes reflects, inter alia, no visual symptoms or 
problems, that the veteran had a history of arc welding burns 
40 years ago, and no eye surgery.  The uncorrected far visual 
acuity in the right eye was 20/70 and 20/100 in the left eye.  
The corrected far visual acuity in the right eye was 20/15 
and 20/15 in the left eye.  There was no diplopia or visual 
field deficit.  In relevant part, the evaluation of both eyes 
revealed that the lids and lashes were clear.  The irises 
were flat.  The lens, conjunctivae, and maculae were clear.  
Binocular indirect ophthalmoscopy (BIO) reflects no holes, 
tears, or retinal detachment (RD) in both eyes.  The 
diagnoses reflect hyperopia/ presbyopia - ocular health 
within normal limits both eyes; and recommend yearly eye 
examinations.  

A private medical record from Dr. Munoz, the Kern Faculty 
Medical Group, dated in June 1996, reflects that the pupils 
were equal and reactive to light and accommodation.  The 
extraocular muscle motions were intact.  The sclerae were 
non-icteric.  

In pertinent part, the May 1997 VA visual examination for 
compensation and pension purposes reflects no problems with 
eyes or vision.  The ocular history included history of an 
arc welding burn to the eyes approximately in 1957 that was 
treated without complications.  The uncorrected far vision in 
the right eye was 20/70 and 20/80 in the left eye.  The 
corrected far vision in the right eye was 20/20 and 20/20 in 
the left eye.  There was no diplopia or visual field deficit.  
The maculae were clear.  The vessels were within normal 
limits.  BIO examination was negative for holes or tears.  
The diagnosis was hyperopia/ presbyopia both eyes and stable 
ocular health.  No treatment was indicated and yearly 
examinations were recommended.  

The Board acknowledges the veteran's assertions that he 
incurred burn injuries to his eyes during service.  However, 
while the evidence reflects being hit above the eye with a 
water ski and aching pain in the eye on reading, the evidence 
of record does not reflect any complaints, treatment, or 
diagnosis of burn injuries or residuals thereof.  Even the 
reference to the water ski incident made no reference to 
visual impairment.  The evaluation for the micro thrombus 
demonstrated no residuals affected the eye.  Further, on a 
careful review of the evidence generated in service, there 
was no wart on the eye.  The evidence of record reflects that 
the wart was actually in the axilla (armpit).  

The Board observes that the first post service medical 
records are more than 23 years after service and are not 
indicative of any residual injury related to his military 
service.  While the examiners noted the veteran's report of 
an eye injury, their reports reflect hyperopia/ presbyopia, 
ocular health that is within normal limits, and 
recommendations for yearly examinations.  Simply, there is no 
indication in service of anything more than possible 
eyestrain, a recommendation to use better lighting, and 20/20 
visual acuity with a normal field of vision.

In summary, the veteran has a diagnosis of hyperopia/ 
presbyopia, which are refractive errors.  See M21-1, Part VI-
11.07.  As noted previously, service connection is warranted 
with such unusual developments as choroidal degeneration, 
retinal hemorrhage, or rapid increase of myopia producing 
uncorrectable impairment of vision, such as irregular 
astigmatism that may be due to corneal inflammation, injury, 
or operation.  Id.  As reasoned above, the medical evidence 
of record does not reveal that the veteran sustained an eye 
injury due to burning or that he has residuals to include 
hyperopia/ presbyopia resulting in an uncorrectable 
impairment of his vision; but that the veteran's hyperopia/ 
presbyopia are developmental conditions which are correctable 
as shown by the most recent examinations of record.  It is 
noted that refractive errors in adults are generally 
stationary or change slowly.  Id.; 38 C.F.R. § 3.303(c).  
This appears to be so in the veteran's case after a review of 
the evidence.  Refractive error, therefore, is not the type 
of disease or injury for which VA compensation benefits 
(i.e., entitlement to service connection) may be awarded.  
See generally Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
(holding that 38 C.F.R. § 3.303(c), as it pertains to 
[congenital or developmental defects], is a valid 
regulation).  Thus, to the extent that the veteran may be 
seeking entitlement to service connection for hyperopia/ 
presbyopia, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996).  



C.  PTSD 

The veteran contends that he suffers from PTSD.  He reported 
that many incidents surrounding his Vietnam service caused 
him great stress and resulted in his PTSD.  The incidents are 
recorded here briefly.  Having to leave port in 1957 with an 
inexperienced crew caused him great stress.  The veteran 
reported that he was given 2 weeks "basket leave" after the 
cruise was completed, that it was never put in his record, 
and that it has caused him great mental stress for future 
cruises.  Once, he breathed and swallowed (sic) a large 
amount of water contaminated with oil when he fell overboard.  
He was shot at constantly while off the coast of Vietnam.  
The ships were narrowly missed by enemy fire on many 
occasions and that he was required to fix holes in the ships 
from the shelling.  He never knew when [a shell] would hit 
and he would die.  He served many cruises off [the coast of] 
Vietnam and his home life suffered.  In 1966, there was a 
near engine explosion while he was on duty in the engine 
room.  He was exposed to a soldier who died from tuberculosis 
which required him to be tested for 2 years.  

The threshold question that must be resolved with regard to 
the claim of entitlement to service connection for PTSD is 
whether the veteran has presented evidence that the claim is 
well-grounded.  See 38 U.S.C.A. § 5107(a); Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 118 S.Ct. 2348 (1998).  

In order to establish a well-grounded claim for service 
connection for PTSD, the veteran must provide 1) medical 
evidence showing a current diagnosis of PTSD; 
2) lay evidence of having experienced a stressor during 
service; and 3) medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.  See 
Gaines v. West, 11 Vet. App. 353 (1998).  In determining 
whether the claim is well-grounded, the evidence is generally 
presumed to be credible.  See Arms v. West, 12 Vet. App. 188 
(1999).  

Service department records for the period of September 1952 
to November 1970 reflect that the veteran participated in 
multiple combat operations during the Vietnam Era.  The 
veteran was awarded the Combat Action Ribbon.  The veteran's 
military occupational specialty was machinist's mate, 
Boilerwater/ Feedwater test and treatment analyst.  In 
October 1955, the veteran was admitted to Tripler Army 
Hospital after drinking, apparently intoxicated when he 
reported to the ship, and for some unknown reason jumped into 
the water and remained there for approximately 20 minutes 
refusing a rescue line.  The veteran was taken to the 
hospital smelling of alcohol, alert, and shivering from the 
cold.  The assessment was simple drunkenness.  He was 
discharged to full duty.  There were no other reported 
incidents.  The separation examination dated in November 1970 
reflects that the psychiatric evaluation was normal.  

A November 1994 psychological evaluation for compensation and 
pension purposes reflects that the veteran was administered 
the Minnesota Multiphasic Personality Inventory (MMPI) and 
structured clinical interview for PTSD.  The veteran denied 
any history of psychiatric hospitalization except when he 
"accidentally fell overboard while drunk, he was evaluated 
at Tripler Army Hospital for three days in 1955."  He denies 
ever making a suicide attempt.  The MMPI-2 Profile was valid.  
Hysterical features were prominent in the profile.  Somatic 
complaints and health concerns were highlighted.  The 
examiner reported that individuals with similar profiles 
might be mildly depressed.  Repression was likely to be 
utilized as a key defense mechanism and insight was likely to 
be minimal.  The results of the MMPI did not suggest PTSD.  
The veteran reported the following stressful events: 
potential exposure to super heated steam from the engine 
blowing up; serving all but 6 months off the coast of Vietnam 
from September 1965 to May 1970; and participating in the 
evacuation of the Taschen Islands when China took over from 
Taiwan.  The clinical psychologist reported that neither the 
test nor the interview results were congruent with a 
diagnosis of PTSD.  

The VA psychiatric compensation and pension examination 
accorded the veteran in November 1994 reflects that the 
veteran served as a marine engineer throughout his naval 
service.  He served in the engine rooms aboard many ships 
including destroyers, aircraft carriers, and a Destroyer 
Tender where he spent four years.  During the Vietnam era, he 
served on destroyers off the coast of Vietnam and reported 
that the destroyers sometimes drew fire from the shore in 
order to target enemy positions and that this was sometimes 
frightening, but he faced no other direct combat exposure.  
He spent 14 years at sea.  The veteran reported that he drank 
heavily during his naval service whenever on liberty or shore 
leave.  He could often drink a fifth of whiskey plus beer.  
Even after he resumed civilian life, he continued to drink 
one and a half gallons of whiskey plus two cases of beer 
weekly.  He continued this habit until 1985 when he found 
that alcohol made him feel ill.  The veteran reported being 
married to the same woman since 1959; that the relationship 
had been at times tumultuous; and that they had completed 12 
weeks of marital therapy in which his wife complained about 
his irritability and domineering style.  He stated that he 
had become more aware of this recently.  The veteran is 
relatively socially isolated and recently joined some 
organizations.  He reported having been abusive to his 
children and having very little patience for his children.  
On mental status examination, he was alert, and cooperative.  
His affect was generally bright and appropriate, and the 
examiner observed no evidence of significant disturbance of 
mood.  He did not appear anxious.  His thinking was goal 
directed and coherent.  Neither psychosis nor cognitive 
impairment was observed.  He had no suicidal ideation.  He 
enjoyed himself greatly during the weeks he was away from the 
mobile home park traveling.  He looked forward to retiring in 
two years.  The Axis I diagnosis reflects alcohol abuse, in 
sustained remission for nine years.  

The December 1994 VA general medical examination for 
compensation and pension purposes reflects, inter alia, 
history of PTSD and see neuropsychiatric report.  

The May 1997 VA PTSD examination for compensation and pension 
purposes completed by a psychologist reflects that the MMPI 
is likely to accurately reflect his psychological 
functioning.  Individuals who obtain similar profiles often 
manifest a history of vague psychical complaints that can be 
an aspect of their underlying depression.  Such people tend 
to maintain social distance and to feel socially inadequate.  
These patients' use of repression and denial is generally 
ineffective or, if successful, successfully only at a 
significant cost of psychic energy and can often result in 
rigidity.  The profile would be relatively unusual for an 
individual suffering from combat related PTSD.  In addition, 
his score on the Keane PTSD scale is well below the 
recommended cut-off point.  The psychologist concluded that 
the profile was not similar to what has been reported in the 
literature for combat related PTSD.  However, this did not 
rule out the possibility of PTSD.  This information must be 
viewed within the context of the veteran's psychosocial and 
military history as well as his current symptom picture.  

The May 1997 VA psychiatric examination for compensation and 
pension purposes completed by a psychiatrist reflects that by 
veteran's report his emotional problems began in 1957 when he 
was forced to take a ship from Long Beach to the Port of 
Chicago.  The psychiatrist noted that the veteran was very 
hazy about the details except to say he cried a lot because 
of the stress.  After the tour, his supervisor suggested that 
he take a two-week "basket case" break in the desert with 
his aunt.  He was not evaluated by a psychiatrist or other 
mental health professional at that time.  He denied any 
symptoms other than frequent crying that subsided after his 
leave.  The veteran reported that the Vietnam era was a 
stressful period for him.  He was subjected to friendly fire 
once.  He was not wounded, however, the ship was damaged.  
Throughout his tours, he was afraid of being wounded or 
killed.  He did not see active combat.  The psychiatrist 
reported that the veteran was unclear about specific symptoms 
of PTSD.  He did not think about the war.  He stated that 
despite being very bitter about his military service, he had 
begun getting involved with veterans organizations.  He 
denied having flashbacks or nightmares.  He denied having a 
startle response, and was not unusually nervous or anxious.  
He reported that he had problems with alcohol and drinking 
during his service days and after[wards], but stopped 
drinking in 1985.  He denied prior psychiatric illness.  He 
had one psychiatric evaluation in 1993 at a VA clinic.  He 
reported antidepressant therapy that he discontinued on his 
own.  He denied specific symptoms of depression and seemed 
unclear about the reasons for being prescribed the 
antidepressant medication.  He did not go for follow-up 
visits and has not seen a mental health professional since 
that time.  He did mention marital therapy for "marriage 
problems" several years ago.  He denied current emotional 
stress or distress and had no current symptoms except for 
occasional trouble falling asleep.  He described his mood as 
tired.  His affect was pleasant. He smiled and laughed 
appropriately throughout the examination.  He made good eye 
contact.  His speech was normal in rate, rhythm, and 
intensity.  He denied auditory and visual hallucinations.  He 
denied delusions.  He denied suicidal or assaultive ideation 
or intent.  His judgment was good.  There was no Axis I 
diagnosis.  The Axis IV diagnosis reflects no specific 
psychosocial or environmental problems cited.  The Axis V: 
global assessment of functioning (GAF) score was 80.  The 
psychiatrist noted that the veteran's history and 
presentation was not consistent with a current diagnosis of 
PTSD.  The veteran noted feeling a great deal of stress 
during his service, but did not report symptoms of PTSD 
during or after his military service.  

A subsequent social work examination for compensation and 
pension purposes conducted in May 1997 reflects that the 
veteran did not have any extreme stressful military 
experiences.  He was not bothered by bad dreams or dreams of 
Vietnam.  He maintained a steady relationship with his wife 
and others.  The report reflects steady employment for the 
past 10 years at the same job.  The veteran was interested in 
naval reunions.  He did not press the issue of PTSD.  The 
social worker opined that the veteran's industrial impairment 
was mild and that he had no social impairment.  The social 
worker added that the industrial impairment would not be 
related to PTSD.  

The Board has reviewed the evidence of record and 
acknowledges the veteran's contentions that he was exposed to 
various stressful events during his service in Vietnam.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, the requisite 
element that must be addressed in a service connection claim 
for PTSD, is whether the veteran has a diagnosis of PTSD.  In 
this regard, the veteran does not have a current diagnosis of 
PTSD, even though certain records reflect PTSD by history.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (The 
phrase "history of" provides no indication that the 
examiner, based on his medical expertise, found any 
disability relating back to service).  As a matter of fact, 
the veteran denied any current symptomatology normally 
attributed to PTSD.  His performances on the MMPI and Keane 
tests were not indicative of PTSD.  He demonstrated no social 
impairment.  The mild industrial impairment was not 
attributable to PTSD.  The psychiatrist in May 1997 indicated 
no Axis I diagnosis and a GAF score of 80.  It was further 
noted that the veteran's history and presentation were not 
consistent with a current diagnosis of PTSD.  Without 
competent medical evidence establishing a current diagnosis 
of PTSD, there is no basis for a service connection claim for 
PTSD.  Therefore, the claim for service connection for PTSD 
is not well-grounded and must be denied.  

The RO informed the veteran by letter in September 1994 of 
the evidence required to prove his claim for service 
connection for PTSD.  The development letter sent by the RO 
to Dr. Abraham in September 1994 was returned by the United 
States Postal Service in October 1994 labeled insufficient 
address.  By VA letter in October 1994, the veteran was 
informed that the letter was returned and to provide a 
corrected address.  The veteran was again informed of the 
evidence required to well-ground his claim in April 1997.  
While the veteran did not submit a different address or the 
requested records, the Board acknowledges that certain 
treatment records that would be in the possession of Dr. 
Abraham were associated with the private clinical records 
from Kern Faculty Medical Group.  As of this appellate 
review, the veteran has submitted no additional evidence in 
support of this claim, nor has he indicated the existence of 
such evidence to well-ground his claim for service connection 
of PTSD.  In light of the foregoing, the Board is of the 
opinion that it has met its duty to advise under 38 U.S.C.A. 
§ 5103 (West 1991).  


C.  Other considerations

Since the veteran failed to submit evidence in support of 
plausible claims, the VA is under no duty to assist the 
veteran in any further development of these claims.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997). 

As the foregoing discussion explains the need for competent 
evidence of a current disability which is linked by competent 
medical evidence to service, the Board views its previous 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities.  See Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).


II.  Initial Disability Rating

The veteran reports that he had his appendix removed in March 
of 1954.  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well-grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  

 In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's appendectomy.  Accordingly, the Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  
 
Taking into consideration that the assignment of the non-
compensable disability rating for the appendectomy is the 
result of the original claim filed in September 1994, the 
Board must review all the evidence considered in the original 
rating in determining whether a higher rating is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999); Powell v. 
West, 13 Vet. App. 31, 35 (1999) (all relevant and adequate 
medical data of record that falls within the scope of the 
rating claim should be addressed).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  Separate diagnostic 
codes (DCs) identify the various disabilities.  See 38 
U.S.C.A. § 1151; 38 C.F.R. § 4.1.

VA regulations require a disability evaluation based upon the 
most complete evaluation of the condition.  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  See 38 C.F.R. § 4.3 (1999).

The March 1995 rating decision assigned a non-compensable 
evaluation for no evidence of current functional impairment 
from the appendectomy scar under DC 7805.  See 38 C.F.R. § 
4.118 (1999).  Pertinent schedular criteria provide that 
scars, other than disfiguring head, neck, or facial scars, or 
residuals of 2nd or 3rd degree burns, are rated based on 
healing, symptomatology, or on impairment of function of the 
part affected.  See 38 C.F.R. § 4.118, DCs 7803-7805.  

A 10 percent disability evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
or, superficial tender and painful scars on objective 
demonstration under DCs 7803-7804.  This is the maximum 
allowable benefit under these diagnostic codes.  Higher 
evaluations are assigned based on "other scars," which are 
rated on limitation of function of the part affected.  See DC 
7805.  Therefore, a zero percent evaluation is assigned for 
scars when the requirements for a compensable evaluation has 
not been met.  See 38 C.F.R. § 4.31 (1999).  

Service department records for the period of September 1952 
to November 1970 reflect that the veteran underwent an 
appendectomy in April 1954.  No complications of surgery were 
noted in the clinical records.  The separation examination 
dated in November 1970 reflects a "3" inch scar in the 
right lower quadrant.  

The private treatment records from Dr. Busch and the Kern 
Faculty Medical Group dated in 1990 to 1994 reflect that the 
abdomen was evaluated on several occasions without complaints 
from the veteran.  The clinical findings include negative, 
obese, soft, and positive bowel sounds.  

The December 1994 VA general medical examination for 
compensation and pension purposes reflects, inter alia, that 
the veteran's skin was normal; that the liver, spleen, and 
kidneys were not enlarged; and that no hernia was found.  No 
scars or burns were noted on the musculoskeletal system.  The 
function of the musculoskeletal system was normal.  

The June 1996 Kern Faculty Medical Group consultation report 
by Dr. Munoz for an unrelated condition reflects that the 
abdomen was protuberant without masses or tenderness to 
palpation or percussion.  Bowel sounds were present.  There 
was no organomegaly.  

The May 1997 VA alimentary examination for compensation and 
pension purposes reflects no abdominal discomfort, food 
intolerance, nausea, vomiting, anorexia, malaise, weight 
loss, or generalized weakness.  The veteran had an enlarged 
abdomen with no palpable viscera.  The veteran denied any 
gastrointestinal problem or liver problem.  The diagnoses 
included, inter alia, checked for gastrointestinal disorder - 
asymptomatic.  

On complete review of the claims folder, the Board observes 
that the only evidence of record that pertains to the 
appendectomy in service is that evidence contemporaneous to 
his military service.  Thereafter, the records are silent as 
regards any residuals that may be related to the appendectomy 
in service.  On serial examinations of his abdomen since 
1994, the veteran has not asserted any additional disability 
posed by the appendectomy.  As a matter of fact, the records 
reflect that the gastrointestinal system is asymptomatic; 
that the skin is normal; and that there is no abdominal 
discomfort.  Thus, at most, the record shows a well-healed 
appendectomy scar in the right lower quadrant that presents 
no functional limitation and is non-adherent.  

As the veteran's residuals of an appendectomy present without 
functional limitations, and the scar itself is not tender, 
poorly nourished with repeated ulceration, or painful on 
objective demonstration, the Board determines that the 
preponderance of the evidence is against a 10 percent 
disability evaluation.  See 38 C.F.R. § 4.118, DCs 7803-7805 
(1999).  Therefore, the Board finds that the current non-
compensable evaluation for the residuals of the appendectomy, 
scar, under DC 7805 is appropriate.  Accordingly, an initial 
compensable evaluation for the residuals of the appendectomy 
is not warranted.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1999), in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

In this regard, there is no indication that the veteran's 
service-connected residuals of an appendectomy have markedly 
interfered with his earning capacity, employment status, or 
has necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

Service connection for a lung disorder, to include asbestosis 
and COPD, is denied.  

Service connection for hyperopia/ presbyopia is denied.  

Service connection for PTSD is denied.

An initial compensable disability evaluation for residuals of 
an appendectomy is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 
- 11 -


- 12 -


